
	
		I
		111th CONGRESS
		2d Session
		H. R. 5752
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Quigley (for
			 himself, Mr. Minnick, and
			 Mr. Foster) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 Rules and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make the Federal budget process more transparent and
		  to make future budgets more sustainable.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent and Sustainable Budget Act
			 of 2010.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds that—
				(1)the public debt as a share of gross
			 domestic product should be stabilized at not more than 60 percent within 10
			 fiscal years;
				(2)annual deficits as a share of gross
			 domestic product should be reduced to not more than three percent within 10
			 fiscal years;
				(3)the Joint Committee on Taxation found that
			 247 tax expenditures totaled $1.2 trillion in 2008, greater than all Federal
			 discretionary spending in that year; and
				(4)tax expenditures are analogous to spending
			 programs, and future budgets and deficit control measures should reflect this
			 fact.
				(b)PurposeThe
			 Congress declares that it is essential—
				(1)to establish the sustainability of public
			 debt and annual deficits as a fundamental objective of the budget
			 process;
				(2)to ensure that the
			 budget of the United States Government is fully transparent, comprehensible,
			 and accurate;
				(3)to establish effective controls over tax
			 expenditures and to integrate them into the budget process; and
				(4)to initiate a public discussion about
			 fiscal sustainability and budget transparency.
				3.Table of
			 contents
			
				Sec. 1. Short title.
				Sec. 2. Findings and purpose.
				Sec. 3. Table of contents.
				Title I—Budget process reforms
				Subtitle A—Reform of the President’s Budget
				Sec. 101. Long-term fiscal responsibility.
				Subtitle B—Reform of the Congressional Budget
				Resolution
				Sec. 111. Long-term fiscal responsibility.
				Subtitle C—Prompt consideration of recommendations of the
				National Commission on Fiscal Responsibility and Reform
				Sec. 121. Prompt consideration of recommendations of the
				National Commission on Fiscal Responsibility and Reform.
				Subtitle D—Quadrennial Fiscal Sustainability
				Report
				Sec. 131. OMB quadrennial reports.
				Subtitle E—Presidential address to Congress on fiscal
				sustainability
				Sec. 141. Presidential address on long-term fiscal
				sustainability.
				Title II—Accounting and scoring reforms
				Subtitle A—Discounted baseline
				Sec. 201. Discounted baseline.
				Subtitle B—Alternative net cost estimate
				Sec. 211. Alternative analysis by Congressional Budget
				Office.
				Subtitle C—Deficit control mechanism
				Sec. 221. Alternative net cost estimate by Congressional Budget
				Office.
				Subtitle D—Accrual accounting report
				Sec. 231. Accrual accounting report.
				Subtitle E—On-Budget status of trust funds and
				GSEs
				Sec. 241. OMB report respecting budgetary status of trust funds
				and GSEs.
				Title III—Tax expenditure reforms
				Subtitle A—Identification of tax expenditures
				Sec. 301. JCT reports on tax expenditures.
				Sec. 302. Definition of tax subsidy.
				Subtitle B—Enforcement of tax expenditure
				requirements
				Sec. 311. Tax expenditure points of order.
				Subtitle C—Executive branch reporting of tax
				expenditures
				Sec. 331. Executive branch reporting of tax
				expenditures.
				Subtitle D—Tax expenditure data
				Sec. 341. Development of electronic income tax filing
				system.
				Sec. 342. GAO report on tax expenditures.
				Sec. 343. Treasury report on tax expenditures.
				Subtitle E—Tax expenditure performance reviews
				Sec. 351. CBO tax expenditure performance reviews.
			
		IBudget process
			 reforms
			AReform of the
			 President’s Budget
				101.Long-term
			 fiscal responsibilitySection
			 1105 of title 31, United States Code, is amended by adding at the end the
			 following new subsection:
					
						(i)(1)The budget transmitted pursuant to
				subsection (a) for a fiscal year shall include—
								(A)a scorecard of progress in meeting the
				debt and deficit reduction targets set forth in subparagraph (B);
								(B)a
				plan for long-term fiscal sustainability, defined as reducing to within 10
				fiscal years and then maintaining a debt to potential gross domestic product
				(GDP) ratio, as defined by the Director of the Office of Management and Budget,
				of not more than 60 percent and an annual deficit to GDP ratio of not more than
				three percent;
								(C)a
				supplemental report from the Director of the Office of Management and Budget of
				the nonbudgeted fiscal exposures of the Government, which may be included in
				the Analytical Perspectives report, and shall include—
									(i)explicit liabilities and implicit
				promises embedded in the structure of current programs, including Federal
				credit programs; and
									(ii)a concise description of,
				including cost information for, such exposures; and
									(D)explicit goals for carrying out the
				long-term fiscal sustainability plan for the first fiscal year after the fiscal
				year of the budget submission and each of the nine ensuing fiscal years.
								(2)Unless the supplemental report is included
				in the Analytical Perspectives report referred to in paragraph (1)(C), then not
				later than March 15 of each calendar year, the Director of the Office of
				Management and Budget shall transmit such report to the President and to
				Congress.
							(3)Not later than two months after the
				supplemental report referred to in paragraph (1)(C) is transmitted to the
				President and to Congress, the Comptroller General shall publish a report
				auditing the supplemental report referred to in paragraph
				(1)(C).
							.
				BReform of the
			 Congressional Budget Resolution
				111.Long-term
			 fiscal responsibility
					(a)Content of
			 Congressional budget resolutionSection 301 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
						
							(j)Additional
				matters in report accompanying the resolutionThe report accompanying the resolution
				shall include—
								(1)a scorecard of
				progress in meeting the debt and deficit reduction targets set forth in
				paragraph (2); and
								(2)a plan for
				long-term fiscal sustainability, defined as reducing to within 10 fiscal years
				and then maintaining a debt to gross domestic product (GDP) ratio of not more
				than 60 percent and an annual deficit to GDP ratio of not more than three
				percent.
								.
					(b)Additional
			 matters in CBO reports to budget committeesSection 202(e) of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new paragraph:
						
							(4)On or before February 15 of each year, the
				Director shall submit to the Committees on the Budget of the House of
				Representatives and the Senate, a report that includes an assessment of the
				plan for long-term fiscal sustainability set forth in section 1105(i)(1) of
				title 31, United States Code, and include it in the most recent budget
				submission of the President, pursuant to subsection (a) of that section. When
				such plan is submitted to the Committees on the Budget, the Director shall
				place it on the public Web site of the Congressional Budget
				Office.
							.
					CPrompt
			 consideration of recommendations of the National Commission on Fiscal
			 Responsibility and Reform
				121.Prompt
			 consideration of recommendations of the National Commission on Fiscal
			 Responsibility and ReformIt
			 is the sense of Congress that the recommendations reported to Congress by the
			 National Commission on Fiscal Responsibility and Reform should receive prompt
			 consideration, and that neither the House of Representatives nor the Senate
			 should obstruct a final roll call vote on such recommendations.
				DQuadrennial Fiscal
			 Sustainability Report
				131.OMB quadrennial
			 reportsThe Director of the
			 Office of Management and Budget, in consultation with the Secretary of the
			 Treasury, shall publically issue, including by publishing on its Web site, a
			 Quadrennial Fiscal Sustainability Report not later than April 1, 2013 and April
			 1 of every fourth year thereafter. The report shall address the long-term
			 fiscal sustainability of the Government, including its ability to manage
			 finances to meet spending commitments, with a detailed analysis of social
			 insurance programs, for the budget year and for the 30-year period commencing
			 with the budget year.
				EPresidential
			 address to Congress on fiscal sustainability
				141.Presidential
			 address on long-term fiscal sustainabilityDuring October 2011 and each October
			 thereafter, there shall be convened a joint session of Congress at which the
			 President shall be invited to give an address on the long-term fiscal
			 sustainability of the Government. As used in the preceding sentence, the term
			 long-term fiscal sustainability means the ability of the
			 Government to achieve and then maintain a debt to gross domestic product ratio
			 of not more than 60 percent and an annual deficit to gross domestic product
			 ratio of not more than 3 percent.
				IIAccounting and
			 scoring reforms
			ADiscounted
			 baseline
				201.Discounted
			 baselineSection 257 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended as
			 follows:
					(1)At the end of
			 subsection (a), insert the following new sentence: “For any budget year the
			 discounted baseline refers to an alternative projection of current-year levels
			 of new budget authority, outlays, revenues, and the surplus or deficit into the
			 budget year and the outyears, for a minimum of 30 years, based on laws enacted
			 through the applicable year, and annually discounted for—
						
							(1)the present value of money, set at the
				prevailing interest rate for 30-year Treasury bonds; and
							(2)the uncertainty of
				policies announced for the outyears, set at 10
				percent.
							.
					(2)At the end, add
			 the following new subsection:
						
							(f)Discounted
				baselineThe discounted
				baseline shall be computed using the same exceptions, assumptions, and other
				qualifying guidelines applicable to the baseline under this
				section.
							.
					BAlternative net
			 cost estimate
				211.Alternative
			 analysis by Congressional Budget Office
					(a)In
			 generalPart A of title IV of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
						
							407.Alternative analysis by Congressional Budget
		  Office(a)Alternative net cost
				estimatesTo the extent
				practicable, the Director of the Congressional Budget Office shall prepare for
				each bill or joint resolution of a public character reported by any committee
				of the House of Representatives or the Senate (except the Committee on
				Appropriations of each House) and for amendments thereto and conference reports
				thereon an alternative net cost estimate.
								(b)CalculationThe alternative net cost estimate of
				proposed measures shall be calculated by comparing the current discounted
				baseline with an alternative discounted baseline that accounts for the policy
				changes in the proposed measures reported from committee.
								(c)PeriodThe alternative net cost estimate shall
				cover as many years as the Director deems appropriate for the applicable
				legislation to have a significant budgetary impact, but for not more than 30
				fiscal years.
								(d)SubmissionsTo the extent practicable, the alternative
				net cost estimate shall be submitted—
									(1)for a reported
				bill or resolution referred to in subsection (a), to the House of
				Representatives or the Senate, as applicable, at the same time as the
				submission under section 402;
									(2)for any amendment,
				to the applicable House of Congress before the amendment is offered; and
									(3)for any conference
				report, to the House of Representatives and the Senate before the conference
				report is first
				considered.
									.
					(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 406 the following new item:
						
							
								Sec. 407. Alternative analysis by
				Congressional Budget
				Office.
							
							.
					CDeficit control
			 mechanism
				221.Alternative net
			 cost estimate by Congressional Budget Office
					(a)In
			 generalPart A of title IV of
			 the Congressional Budget Act of 1974 (as amended by section 211) is further
			 amended by adding at the end the following new section:
						
							408.Alternative net cost estimate by Congressional Budget
		  Office(a)Alternative net cost
				estimateThe Director of the Congressional Budget Office shall,
				to the extent practicable, prepare for each bill or joint resolution of a
				public character reported by any committee of the House of Representatives or
				the Senate (except the Committee on Appropriations of each House) and for
				amendments thereto and conference reports thereon a statement of whether the
				measure’s alternative net cost would exceed $5 billion. The alternative net
				cost shall be obtained by computing the total value of the measure, discounting
				for the present value of money and the uncertainty of policies announced for
				future periods, using the same methodology as in section 407.
								(b)Point of
				orderIt shall not be in order in the House of Representatives or
				the Senate to consider any bill, joint resolution, amendment, motion, or
				conference report for which the Director issues a statement under the preceding
				subsection that shows a alternative net cost exceeding $5 billion, as adjusted
				annually for inflation.
								(c)Emergency
				designationIf a measure or
				provision is designated as an emergency requirement under the applicable rules
				of the House of Representatives and the Senate, the Director shall not include
				the cost of such a provision in the statement of the budgetary effects of such
				measure or provision.
								(d)Public
				availabilityNot later than
				14 days (excluding Saturdays, Sundays, and public holidays) after Congress
				adjourns to end a session, the Director shall make publicly available and cause
				to be printed in the Federal Register an annual Discounted Score Deficit
				Control report. The report shall include up-to-date deficit control mechanism
				scorecards, information about emergency legislation (if any) designated under
				subsection (c), and other data and explanations that enhance public
				understanding of this Act and actions taken under
				it.
								.
					(b)Conforming
			 amendments(1)Subsections (c)(1) and (d)(2) of section
			 904 of the Congressional Budget Act of 1974 are amended by inserting
			 408(b), after 313,.
						(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974
			 (as amended by section 211) is further amended by inserting after the item
			 relating to section 407 the following new item:
							
								
									Sec. 408. Alternative net cost estimate by
				Congressional Budget
				Office.
								
								.
						DAccrual accounting
			 report
				231.Accrual
			 accounting report
					(a)Accrual-Based
			 accounting systemThe
			 Director of the Office of Management and Budget shall develop a proposal for
			 the implementation of an accrual-based accounting system for certain portions
			 of the budget, including—
						(1)insurance,
			 including social insurance programs such as Social Security, Medicare, and
			 Medicaid;
						(2)environmental
			 liabilities;
						(3)Federal employee
			 pensions;
						(4)retiree health
			 benefits; and
						(5)other budget items
			 where accrual-based accounting would feasibly capture significant future cash
			 resource requirements that are not reflected in the cash-based budget; where
			 appropriate and reasonable.
						(b)ReportWithin
			 one year of the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall submit a report to Congress setting forth the
			 legislation necessary for the implementation of an accrual-based accounting
			 system for part of the budget, along with any recommendations regarding its
			 proposed legislation.
					EOn-Budget status
			 of trust funds and GSEs
				241.OMB report
			 respecting budgetary status of trust funds and GSEs
					(a)ReportWithin one year after the date of enactment
			 of this Act, the Director of the Office of Management and Budget shall submit a
			 report to Congress on the various scenarios by which the receipts and
			 disbursements of the following entities could be counted as new budget
			 authority, outlays, receipts, or deficit or surplus for the purposes of the
			 budget of the United States Government as submitted by the President, the
			 congressional budget, the Balanced Budget and Emergency Deficit Control Act of
			 1985, and the Statutory Pay-As-You-Go Act of 2010:
						(1)Government-sponsored enterprises (GSEs),
			 including the Federal National Mortgage Association and the Federal Home Loan
			 Mortgage Corporation.
						(2)The various trust funds, including the
			 Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability
			 Insurance Trust Fund, and the Highway Trust Fund.
						(b)Specific
			 recommendationsIn the report described in subsection (a), the
			 Director of the Office of Management and Budget shall provide a specific
			 recommendation for each scenario described in the report, taking into account
			 at least the following factors:
						(1)Whether the
			 reformed budget would more or less accurately reflect the Government’s
			 finances, short-, medium-, and long-term.
						(2)Challenges
			 associated with implementing the reformed budget.
						(3)Whether the
			 reformed budget would be more or less useful in enforcing the pay-as-you-go
			 requirements of the Statutory Pay-As-You-Go Act of 2010 and other deficit
			 control provisions.
						(4)Whether the
			 reformed budget could use the same accounting standard for all budget
			 items.
						(5)Whether the
			 reformed budget would have any impact on the financing of Government-sponsored
			 enterprises, trust funds, Social Security, Medicare, or Medicaid.
						IIITax
			 expenditure reforms
			AIdentification of
			 tax expenditures
				301.JCT reports on
			 tax expendituresSection
			 202(f) of the Congressional Budget Act of 1974 is amended by inserting
			 (1) before For and by adding at the end the
			 following new paragraph:
					
						(2)Reports to Congress by the Joint
				Committee on Taxation identifying tax expenditures shall also—
							(A)include an aggregate net cost of tax
				expenditures that estimates the net impact of all tax expenditures on tax
				revenues, taking into account, where possible, interaction between such tax
				expenditures; and
							(B)compare this aggregate net cost with
				the total revenue currently raised by the Internal Revenue Code of
				1986.
							.
				302.Definition of
			 tax subsidySection 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by adding
			 at the end the following new paragraph:
					
						(11)The term tax subsidy means
				those tax expenditures that are deliberately inconsistent with an identifiable
				general rule of the present tax law, and that collect less revenue than does
				the general
				rule.
						.
				BEnforcement of tax
			 expenditure requirements
				311.Tax expenditure
			 points of order
					(a)Points of
			 orderTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
						
							316.Tax expenditure points of order(a)Tax expenditure point
				of order(1)It shall not be in order
				in the House of Representatives or the Senate to consider any bill or joint
				resolution reported by the Committee on Ways and Means of the House or the
				Committee on Finance of the Senate that proposes to amend the Internal Revenue
				Code of 1986 to establish a new tax expenditure unless the committee report
				includes—
										(A)a clear statement of the purpose of
				the tax expenditure, including a justification of why this purpose is best
				achieved through the tax system rather than as an outlay;
										(B)an explanation of how the tax
				expenditure will be implemented and integrated with other related tax
				expenditures and outlays;
										(C)a macroeconomic impact analysis;
				and
										(D)a statement from the Joint Committee
				on Taxation explaining why a macroeconomic analysis is not calculable.
										(2)As used in paragraph (1), the term
				macroeconomic impact analysis means—
										(A)an
				estimate prepared by the Joint Committee on Taxation of the changes in economic
				output, employment, capital stock, and tax revenues expected to result from
				enactment of the applicable bill or joint resolution; and
										(B)a
				statement from the Joint Committee on Taxation identifying the critical
				assumptions and the source of data underlying that estimate.
										(b)Tax subsidy
				points of order(1)It shall not be in order
				in the House of Representatives or the Senate to consider any bill, joint
				resolution, amendment, motion, or conference report that contains a new tax
				subsidy, or modifies an existing tax subsidy so that the modified tax code
				collects less revenue than the current tax code for the ten-year period
				beginning with the fiscal year in which the modification takes effect, without
				a provision terminating it after not more than ten years.
									(2)(A)It shall not be in order
				in the House of Representatives or the Senate to consider any bill or joint
				resolution reported by the Committee on Ways and Means of the House or the
				Committee on Finance of the Senate, as applicable, that proposes to amend the
				Internal Revenue Code of 1986 to establish a new tax subsidy, or to modify an
				existing tax subsidy so that the modified tax code would collect less revenue
				than the current tax code, unless—
											(i)each new tax subsidy or each modification
				of an existing tax subsidy is explicitly approved by the affirmative vote of
				the applicable committee, quorum being present; and
											(ii)the chair of the applicable committee
				causes such official statement to be printed in the Congressional Record before
				consideration of the applicable bill or joint resolution;
											as determined under paragraph (3).(B)The Speaker of the House and the
				presiding officer of the Senate shall determine the applicable committee by
				determining the committee of jurisdication of legislation authorizing
				comparable spending programs or by considering the tax subsidy to be a spending
				program. For purposes of paragraph (2), the applicable committee shall be the
				committee determined under the preceding
				sentence.
										.
					(b)Rules
			 amendmentClause 6(c) of rule XIII of the Rules of the House of
			 Representatives, as amended by section 221(b), is further amended by adding
			 before the period at the end thereof the following: , or a rule or order
			 that would waive any point of order set forth in section 316 of the
			 Congressional Budget Act of 1974.
					(c)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 (as amended by section
			 211) is further amended by inserting after the item relating to section 315 the
			 following new item:
						
							
								Sec. 316. Tax expenditure points of
				order.
							
							.
					CExecutive branch
			 reporting of tax expenditures
				331.Executive
			 branch reporting of tax expenditures
					(a)OMB guidance
			 regarding tax expendituresThe Director of the Office of Management
			 and Budget shall develop clear and consistent guidance to agencies on how to
			 incorporate tax expenditures in their strategic plans, annual performance
			 plans, and performance and accountability reports, to provide a broader
			 perspective and more cohesive plan of the Government’s goals and
			 strategies.
					(b)Reporting of tax
			 expenditure dataThe Director
			 of the Office of Management and Budget shall require agencies to report tax
			 expenditure data related to their overall mission in their annual financial
			 statements.
					(c)DefinitionsAs
			 used in this section—
						(1)the term
			 agency has the meaning given to such term in paragraph (1) of
			 section 551 of title 5, United States Code; and
						(2)the term tax
			 expenditure has the meaning given to such term in paragraph (3) of
			 section 3 of the Congressional Budget and Impoundment Control Act of
			 1974.
						DTax expenditure
			 data
				341.Development of
			 electronic income tax filing systemNot later than one year after the date of
			 enactment of this Act, the Secretary of the Treasury (or his designee) shall
			 develop and report to Congress on the legislative steps necessary to implement
			 an income tax filing system which—
					(1)allows users to
			 save their work;
					(2)provides simple
			 instructions for filing;
					(3)allows users to file their income tax
			 returns electronically; and
					(4)respects taxpayer privacy and security
			 concerns.
					342.GAO report on
			 tax expendituresNot later
			 than one year after the date of the enactment of this Act, the Government
			 Accountability Office shall publish a written report making recommendations for
			 improving the rules of the Internal Revenue Service to facilitate the
			 evaluation of tax expenditures. Such report shall include a description of how
			 to implement such improvements, including a list of the key steps in such
			 implementation.
				343.Treasury report
			 on tax expendituresNot later
			 than one year after the date of enactment of this Act, the Secretary of the
			 Treasury (or his designee) shall make a written report to Congress which
			 describes how the Secretary intends to use the Internal Revenue Service panel
			 data sample which was created to facilitate the evaluation of savings-related
			 tax expenditures. Such report shall also include a description of all other
			 efforts related to tax expenditure data acquisition that the Secretary has
			 taken or plans to undertake.
				ETax expenditure
			 performance reviews
				351.CBO tax
			 expenditure performance reviews
					(a)CBO performance
			 review schedule and reports(1)Title II of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
							
								204.CBO performance review schedule and
		  reports(a)Performance review
				schedule
										(1)The Director shall conduct performance
				reviews of tax expenditures, as identified by the Joint Committee on Taxation,
				on an ongoing basis. The Director shall develop the schedule for these reviews,
				such that each tax expenditure is reviewed at least once in every four-year
				period. A four-year schedule shall be submitted by the Director to Congress,
				the Secretary of the Treasury, and the Director of the Office of Management and
				Budget during January of each calendar year.
										(2)Within three months after the enactment of
				any new tax expenditure, the Director shall revise the most recent four-year
				schedule of tax expenditure performance reviews and submit them with the
				quarterly reports as set forth in section 204(b)(1) of the Congressional Budget
				Act of 1974.
										(3)Not later than one
				year after the enactment of this Act, the Director shall have submitted to
				Congress, the Secretary of the Treasury, and the Director of the Office of
				Management and Budget the first four-year schedule and begin the first
				performance reviews under paragraph (1).
										(4)The Director shall
				endeavor to develop a four-year schedule that provides for the simultaneous
				review of tax expenditures that have similar policy objectives.
										(b)Reports
										(1)The Director shall report each of its
				performance reviews of tax expenditures to Congress, the Secretary of the
				Treasury, and the Director of the Office of Management and Budget in quarterly
				reports and containing all of the performance reviews conducted since the
				preceding report.
										(2)The Director may conduct expedited
				performance reviews for any tax expenditure that has an estimated annual fiscal
				impact of less than $1 billion, annually adjusted for inflation, unless the
				Secretary of the Treasury requests or the chairs and ranking minority members
				of the Committees on the Budget of the House of Representatives and the Senate
				jointly request, in writing, a full review.
										(3)Each performance review, except for
				expedited performance reviews, shall include the following explanations,
				descriptions, estimates, analyses, and recommendations:
											(A)An explanation of the tax expenditure and
				any relevant economic, social, or other context under which it was first
				enacted.
											(B)A description of
				the intended purpose of the tax expenditure.
											(C)An analysis of the
				overall success of the tax expenditure in achieving such purpose, and evidence
				supporting such analysis.
											(D)An analysis of the
				extent to which further extending the tax expenditure, or making it permanent,
				would contribute to achieving such purpose.
											(E)A description of
				the direct and indirect beneficiaries of the tax expenditure, also
				specifying—
												(i)any unintended
				beneficiaries of the tax expenditure;
												(ii)the classes of
				individuals, types of organizations, or types of industries whose Federal tax
				liabilities are directly affected by the tax expenditure;
												(iii)the extent to
				which terminating the tax expenditure may have negative effects on the category
				of taxpayers that currently benefit from the tax preference and on the economy;
				and
												(iv)the extent to
				which the termination of the tax expenditure would affect the distribution of
				liability for payments of Federal taxes.
												(F)An analysis of
				whether the tax expenditure is the most cost-effective method for achieving the
				purpose for which it was intended, and a description of any more cost-effective
				methods through which such purpose could be accomplished, and in particular the
				extent to which a direct spending program might be preferable to a tax
				expenditure, including—
												(i)whether an outlay program might achieve the
				same policy objectives as a tax expenditure;
												(ii)whether an outlay
				program might reduce deadweight losses and improve economic efficiency in the
				national economy; and
												(iii)whether a direct
				spending program might be more or less expense to administer.
												(G)A description of
				any unintended effects of the tax expenditure that is useful in understanding
				the tax expenditure’s overall value.
											(H)A description of
				any interactions (actual or potential) with other tax expenditures or direct
				spending programs in the same or related budget function that should be studied
				further.
											(I)An estimate of the
				annual cost in forgone revenues of the tax expenditure, as well as a projection
				of the cost in foregone revenues for the ensuing ten fiscal years.
											(J)A description of
				any further information needed to complete a more thorough examination and
				analysis of the tax expenditure, and what is necessary to make such information
				available.
											(K)A specific recommendation, based on
				analysis conducted in the performance review, as to whether the tax expenditure
				should be continued without modification, modified (including converted fully
				or partly into a direct spending program), scheduled for sunset, reviewed at a
				later date, or terminated immediately. The Director may decline to provide a
				specific recommendation, but in each such case shall provide an explanation of
				why a recommendation has not been given.
											(4)An expedited performance review shall
				include at least the explanations, descriptions, estimates, analyses, and
				recommendations as listed in subparagraphs (A), (B), (C), (D), (I), (J), and
				(K) of paragraph (3).
										(c)Committee
				hearingsNot later than 60
				days after the submission of any performance review report under subsection
				(b), the Committees on Ways and Means of the House of Representatives and the
				Committee on Finance of the Senate shall hold public hearings to consider the
				performance review recommendations contained in that report. The Committees on
				the Budget of the House of Representatives and the Senate may also hold
				hearings on such performance review
				recommendations.
									.
						(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 203 the following new
			 item:
							
								
									Sec. 204. CBO performance review schedule
				and
				reports.
								
								.
						(b)Treasury and OMB
			 commentsNot later than 60
			 days after submission of a performance review report pursuant to section 204(b)
			 of the Congressional Budget Act of 1974, the Secretary of the Treasury and the
			 Director of the Office of Management and Budget shall each provide to Congress
			 and to the Director of the Congressional Budget Office detailed, written
			 comments on the performance review recommendations, stating whether the
			 Secretary of the Treasury or the Director of the Office of Management and
			 Budget, as applicable, agrees or disagrees with all or any part of the report
			 or, if no opinion is given, providing an explanation of why the Secretary or
			 the Director has no opinion or has not given one.
					
